UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6725



REX EUGENE LOVE,

                                             Petitioner - Appellant,

          versus


ART BEELER, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (CA-04-120-5-FL)


Submitted:   August 26, 2004             Decided:   September 2, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rex Eugene Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Rex Eugene Love seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000)* as successive.                    The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).                  A certificate of appealability will

not   issue     absent     “a    substantial         showing   of   the   denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                        We have independently

reviewed the record and conclude that Love has not made the

requisite       showing.         Accordingly,         we    deny    a   certificate      of

appealability and dismiss the appeal.

               To the extent Love’s notice of appeal and informal brief

could     be   construed        as    a    motion    for   authorization    to   file     a

successive § 2255 motion, we deny such authorization.                              United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).               We dispense with oral argument because the



      *
      The action was originally filed under 28 U.S.C. § 2241
(2000).

                                             - 2 -
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -